EXHIBIT 10.41

March 5, 2007

Mr. Robert F. Reich

3622 Honey Hill Drive SE

Cedar Rapids, Iowa 52403

Dear Robert:

This letter confirms our discussions regarding your employment with Hawaiian
Telcom, Inc., a Hawaii corporation (the “Company”).  The purpose of this letter
is to summarize the terms of your employment.  Notwithstanding anything herein
to the contrary, you will be an employee at-will of the Company.  The Company
may terminate your employment at any time with or without cause, at its
discretion.  Likewise, you may terminate your employment with the Company at any
time for any reason.   We ask that, as a courtesy, however, you give the Company
30 days advance notice, prior to a voluntary employment separation. 
Additionally, your employment may be terminated if the Company is not satisfied
with the results of a background check, or if information that you provided in
connection with your application is determined by the Company to be false,
inaccurate, or misleading.

1.             Start Date: April 16, 2007 (“Start Date”).

2.             Position: Vice President and Controller

3.             Direct Report:  You shall report to the Chief Financial Officer.

4.             Base Salary:  $195,000 per year (the “Base Salary”), payable in
accordance with the Company’s customary payroll practices.  Paydays are expected
to be every other Friday (total of 26 pay days a year).  Your paycheck shall be
delivered to you or made available to you on such dates.  If a payday falls on a
holiday or weekend, you may pick up your paycheck on the weekday immediately
preceding the payday.

5.             Sign-on Bonus:  In addition to your Base Salary, you will receive
a sign-on bonus of $40,000, payable in two (2) installments.  The first
installment, $25,000, will be paid in the first payroll cycle after your start
date according to usual payroll processes and practices; the second installment,
$15,000 will be paid in the first payroll cycle after the six-month anniversary
of your Start Date according to usual payroll processes and practices.  Both
installments are subject to normal taxes.  If, however, your employment is
terminated for Cause, as defined herein, or you voluntarily leave prior to the
one year anniversary of your Start Date, the Company’s obligations under this
paragraph shall cease and you shall be obligated to reimburse the Company for
the entire sign-on bonus paid to you.  Your signed acknowledgement and
acceptance of this offer letter authorizes the Company to make a payroll
deduction for reimbursement of said bonus in the event that you become obligated
to reimburse the Company pursuant to this Paragraph 5.

 

 

Employee

 

Initials

 


--------------------------------------------------------------------------------


6.             Annual Performance Bonus:  Annual maximum bonus of 50% of Base
Salary.  The availability and amount of such bonus, if any, shall be governed by
the terms of the Company’s bonus plan, provided, however, the bonus for the 2007
plan year will not be prorated to reflect your April 16, 2007 Start Date.

7.             Stock Option:  You will be eligible to receive a grant of a
nonqualified stock option to purchase a number of shares of the common stock of
the Company’s parent, Hawaiian Telcom Holdco, Inc., pursuant to the Company’s
stock option plan.  The number of shares subject to the option grant shall be
determined based on financial models prepared by or under the direction of the
Company or its affiliates which, among other things, assume a certain rate of
return on an investment in Hawaiian Telcom Holdco, Inc. under various possible
future scenarios.  You shall receive options covering that number of shares as
would produce a pre-tax target option value of $750,000 at such specified future
date as is determined by the Company if as of that date an investment in the
Company achieved a specified rate of return as determined by the Company.

8.             Employee Benefits:   You shall be eligible to participate in
Company employee benefit plans and programs commensurate with your position and
seniority. You shall be entitled to three weeks paid vacation each calendar
year.  Vacation scheduling should be coordinated with your direct supervisor to
avoid undue impacts on the Company and productivity. Unused vacation may carry
over to subsequent years up to a maximum of four weeks.  Please note that the
Company reserves the right to change its benefits package at its sole
discretion.

9.             Relocation Expenses:  In accordance with the Company’s applicable
relocation plans and policies, the Company shall reimburse you for reasonable
relocation and travel expenses incurred in connection with your move to Hawaii.
 Such expenses include costs of packing, unpacking and transporting you and your
family’s personal effects, including transportation of two automobiles and two
dogs.  Travel expenses shall include the reasonable costs for you and your wife
from Cedar Rapids to Hawaii to search for a new home, and one-way airline
tickets for you and your wife from Cedar Rapids to Hawaii, pursuant to the
Company’s travel policy and upon approval of the Vice President, Human Resources
through the Hawaiian Telcom relocation agency.  Interim living expenses prior to
the delivery of your household goods will be part of your relocation expenses
per the approval from the Vice President, Human Resources through the Company’s
relocation agent.  Per our executive relocation policy, you will be reimbursed
the usual and customary closing costs for home sale and home purchase through
our relocation agency.  If, however, your employment is terminated for Cause, as
defined herein, or you voluntarily leave prior to the one year anniversary of
your Start Date, the Company’s obligations under this paragraph shall cease and
you shall be obligated to reimburse the Company for all relocation expenses paid
to you.  Your signed acknowledgement and acceptance of this offer letter
authorizes the Company to make a payroll deduction for reimbursement of
relocation expenses in the event that you become obligated to reimburse the
Company pursuant to this Paragraph 9.  Enclosed is a Repayment Agreement which,
upon signature and return, will be forwarded to our relocation agency which will
contact you to assist in your relocation.  For purposes of this letter, “Cause”
is defined as follows:

Knowing or intentional violation of Company rules, policies, or procedures or
any law or regulation applicable to the Company’s business activities;

 

 

Employee

 

Initials

 

2


--------------------------------------------------------------------------------


Intentional, reckless or willful neglect of duties;

Unacceptable performance of duties;

Conviction, plea bargain, or plea of nolo contendere or imposition of
unadjudicated probation with respect to a crime involving dishonesty or moral
turpitude;

Fraud or dishonesty involving the Company’s business activities;

Unlawful use or possession of a controlled substance;

Personal conduct which, in the sole judgment of the Chief Executive Officer,
damages the Company’s reputation.

Prior to a termination for Cause, the Company shall conduct a reasonable
investigation to determine, based on information reasonably available to the
Company at the time, whether Cause for termination exists.  Nothing in this
letter, however, shall be deemed to alter the employment-at-will relationship.

10.          Housing Allowance:  To allow for adjustment to living in Hawaii,
the Company shall pay you a reasonable housing allowance of up to $3,000 per
month, based on the Company’s good faith independent verification and analysis
of your housing requirements.  This housing allowance will be in effect for a
period of three (3) years to allow you and your family to localize into the
Hawaii living environment. The three (3) year period will commence as of the
earlier of a) six months from your Start Date, or b) the establishment of your
permanent residence as evidenced by the delivery of your household goods, or a
lease agreement or a home purchase closing statement, whichever occurs first. 
After the three (3) year period, the housing allowance will cease.  Such
allowance shall be subject to applicable withholding taxes and paid in lump-sum
or periodically, in accordance with the Company’s policies and procedures. The
housing allowance is taxable to you, and you shall be entitled to an additional
payment in an amount such that, after payment by you of all income taxes imposed
on the housing allowance and the additional payment, you would retain an amount
equal to such housing allowance.

11.          Severance:  In the event that your employment is terminated by the
Company without Cause, the Company shall, subject to your execution of a general
waiver and release of claims agreement in the Company’s customary form, continue
to pay, in accordance with normal payroll practices, your Base Salary for the
period beginning on the date of such termination of employment (“Date of
Termination”) and ending on the earliest to occur of (a) the six month
anniversary of the Date of Termination or (b) the first date you violate any
covenant contained in the Hawaiian Telcom Business Protection Agreement,
attached as Exhibit A.

12.          Pre-employment Controlled Substance Testing:  This offer of
employment is conditioned upon a satisfactory pre-employment controlled
substance test, which will be conducted at the Company’s direction before you
are allowed to start work.

13.          Certain Restrictions:  You must execute the Hawaiian Telcom
Business Protection Agreement. Additionally, you shall be subject to the
policies, practices and procedures maintained by the Company as set forth in the
Company’s Code of Business

 

 

Employee

 

Initials

 

3


--------------------------------------------------------------------------------


Conduct, employee handbook and other Company policies, which may be modified
from time to time.  You understand that this offer is conditioned upon an
inquiry into your criminal conviction record for the past ten years, and if the
Company determines that you have a criminal conviction record that bears a
rational relationship to the duties and responsibilities of your intended
position, this offer of employment may be withdrawn.

14.          Arbitration:

You agree to and sign the arbitration agreement attached as Exhibit B.

15.          Interpretation and Severability:  The words of this letter shall be
interpreted according to their common meaning.  If any provision of this letter
is deemed unenforceable for any reason, said provision shall not affect the
remaining terms of this letter and a court, upon motion by the Company, may
amend said provision so as to render it valid and enforceable while providing to
the Company the maximum protections permitted by law.  Hawaii law shall govern
the interpretation and enforcement of this letter.

If you agree with the terms of employment set forth in this letter, please
indicate your understanding and agreement by executing in the space provided and
returning this letter, complete with signed Exhibits A and B to me by Friday,
March 9th.  By executing in the space provided you acknowledge that no promises,
representations, understandings  or agreements, either oral or in writing, were
made with you that are inconsistent with the terms of this letter and that this
offer of employment shall, in any event, supersede any such prior promises,
representations, understandings, or agreements.

I look forward to working with you in building, developing and integrating the
Company into a strong business with a positive community presence.

Sincerely,

 

 

 

 

 

/s/ Claire K.S. Cooper

 

Claire K.S. Cooper

 

Vice President, Human Resources

 

 

Understood, accepted and

 

agreed to on this 8th day

 

of March, 2007

 

 

 

 

 

/s/ Robert Reich

 

 

Signature

 

 

 

Robert Reich

 

 

Print Name

 

 

 

 

Employee

 

Initials

 

4


--------------------------------------------------------------------------------